                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Hon. Janet T. Neff
 v.
                                                             Case No. 1:18-cr-00169
 KELLY JANE DEMOSS, aka Kelly Jane
 Flees

       Defendant.
 ________________________________/

                      REPORT AND RECOMMENDATION


       Pursuant to W.D. MICH. L.CR.R. 11.1, I conducted a plea hearing in the

captioned case on August 29, 2019, after receiving the written consent of defendant

and all counsel. At the hearing, defendant Kelly Jane DeMoss-Flees entered a plea

of guilty to the Superseding Felony Information in exchange for the undertakings

made by the government in the written plea agreement. In the Superseding Felony

Information, defendant is charged with misprision of a felony, in violation of 18 U.S.C.

§ 4.

       On the basis of the record made at the hearing, I find that defendant is fully

capable and competent to enter an informed plea; that the plea is made knowingly

and with full understanding of each of the rights waived by defendant; that it is made

voluntarily and free from any force, threats, or promises, apart from the promises in
the plea agreement; that the defendant understands the nature of the charge and

penalties provided by law; and that the plea has a sufficient basis in fact.

      Accordingly, I recommend that defendant's plea of guilty to the Superseding

Felony Information be accepted, that the court adjudicate defendant guilty, and that

the written plea agreement be considered for acceptance at the time of sentencing.

Acceptance of the plea, adjudication of guilt, acceptance of the plea agreement, and

imposition of sentence are specifically reserved for the district judge.


Date: August 29, 2019                           /s/ Phillip J. Green__________
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge


                               NOTICE TO PARTIES

       You have the right to de novo review of the foregoing findings by the district
judge. Any application for review must be in writing, must specify the portions of the
findings or proceedings objected to, and must be filed and served no later than14 days
after the plea hearing. See W.D. MICH. L.CR.R. 11.1(d).




                                           2
